The cause is dismissed, sua sponte, as having been improvidently allowed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Nurenberg, Plevin, Heller & McCarthy Co., L.P.A., David M. Paris, Kathleen J. St. John and Brenda M. Johnson, for appellant.
Edward J. Maher, for appellees Catholic Diocese of Cleveland and Most Reverend Anthony M. Pilla
William T. Doyle, for appellee Father Gary Berthiuame.
William T. Monroe, for appellee Father Allen F. Bruening.
Bonezzi, Switzer, Murphy & Polito Co., L.P.A., Beth A. Sebaugh and Patrick J. Quallich, for appellees Ascension Catholic Church and Ascension School.
Betty D. Montgomery, Attorney General, and Robert C. Maier, Assistant Attorney General, urging reversal for amicus curiae, Ohio Attorney General.